          Case 1:18-cv-09433-LGS Document 45 Filed 04/10/19 Page 1 of 2



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: STEVEN J. KOCHEVAR
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Tel.: (212) 637-2715
Fax: (212) 637-2717

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                             No. 18 Civ. 9433 (LGS)
 PEN AMERICAN CENTER, INC.,

                                   Plaintiff,
                                                             NOTICE OF MOTION
                  - against -

 DONALD J. TRUMP, in his official capacity as
 President of the United States,

                                   Defendant.



         PLEASE TAKE NOTICE that, upon the accompanying Defendant’s Memorandum of

Law in Support of His Motion to Dismiss Plaintiff’s Amended Complaint, Defendant President

Donald J. Trump, by his attorney, Geoffrey S. Berman, United States Attorney for the Southern

District of New York, hereby moves this Court for an order dismissing all claims against him

under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.


Dated:    April 10, 2019
          New York, New York
Case 1:18-cv-09433-LGS Document 45 Filed 04/10/19 Page 2 of 2



                           Respectfully submitted,

                           GEOFFREY S. BERMAN
                           United States Attorney for the
                           Southern District of New York
                           Attorney for Defendant

                    By:      /s/ Steven J. Kochevar
                           Steven J. Kochevar
                           Assistant United States Attorney
                           86 Chambers Street, Third Floor
                           New York, New York 10007
                           Tel. (212) 637-2715
                           Fax     (212) 637-2717
                           Email: steven.kochevar@usdoj.gov




                             2
